        Case 1:94-cv-00142-DCN Document 164 Filed 03/23/21 Page 1 of 2




Charles Peterson
EXECUTIVE DIRECTOR
Bruce D. Livingston, MO Bar No. 34444
Christopher M. Sanchez, NY Bar No. 5414099
Assistant Federal Defenders
Federal Defender Services of Idaho
Capital Habeas Unit
702 W. Idaho St., Ste. 900
Boise, Idaho 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF: Bruce_Livingston@fd.org
      Christopher_M_Sanchez@fd.org

Attorneys for Petitioner, Timothy A. Dunlap

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

  TIMOTHY ALAN DUNLAP,                            )      Case No. 1:94-cv-00142-DCN
                                                  )
               Petitioner,                        )      CAPITAL CASE
                                                  )
  v.                                              )      PETITIONER’S STATUS REPORT
                                                  )
  A.J. ARAVE, Warden,                             )
                                                  )
               Respondent.                        )
                                                  )

       Petitioner, Timothy Alan Dunlap, by and through his attorneys of record, Bruce D.

Livingston and Christopher M. Sanchez, of the Federal Defender Services of Idaho, Capital

Habeas Unit, hereby files this status report pursuant to this Court’s Order of October 7, 2004.

       Two post-conviction issues being handled by the State Appellate Public Defender

(SAPD), which were remanded for further proceedings as a result of the decision in State v.

Dunlap, 313 P.3d 1 (Idaho 2013), have been decided by the state district court. On December 3,

2019, the state district court denied Mr. Dunlap’s Motion to Reconsider.



PETITIONER’S STATUS REPORT – Page 1
         Case 1:94-cv-00142-DCN Document 164 Filed 03/23/21 Page 2 of 2




       The SAPD appealed the decision to the Idaho Supreme Court, Docket No. 47179-2019.

The case is still pending.

       DATED this 23rd day of March 2021.

                                                /s/ Bruce D. Livingston
                                                Bruce D. Livingston

                                                /s/ Christopher M. Sanchez
                                                Christopher M. Sanchez

                                                Attorneys for Petitioner




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of March 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which is designed to send a Notice of
Electronic Filing to persons including the following:

 L. LaMont Anderson
 Lamont.anderson@ag.idaho.gov


                                               /s/ L. Hollis Ruggieri
                                                L. Hollis Ruggieri




PETITIONER’S STATUS REPORT – Page 2
